DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed on 05/23/2022 have been entered.
Claim Rejections - 35 USC § 103
Claims 37, 38 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kitchen et al. (US 2013/0112499) in view of Coates et al. (US 2012/0024626) [hereinafter ‘Coates ‘626], Rockwell et al. (US 2005/0136235), Thompson et al. (US 2008/0001431), Coates et al. (US 2011/0139543) [hereinafter Coates ‘543] and Ray et al (US 2004/0180177).  
Regarding Claim 37, Kitchen teaches an acoustic composite (Abstract; Fig. 3). Kitchen teaches the layers of the acoustic composite are not required to be bonded using adhesives. (Paragraph 0010). Kitchen teaches an outermost top layer with a specific air flow resistance (Fig. 3, Top Item 30), a middle layer with a specific air flow resistance (Fig 3, Middle Item 30), a first lofted nonwoven layer and sandwiched between the outermost top layer and middle layer (Paragraph 0030, 0053; Fig. 3, Top Item 20) and a second lofted nonwoven layer attached to the middle layer and opposite the first lofted nonwoven layer (Paragraph 0030, 0053; Fig. 3, Top Item 20). Kitchen teaches stacked acoustic composites to form a larger composite leads to larger composite being able to absorb sound over a broader frequency range. (Paragraph 0010). Kitchen teaches the outermost top layer and middle layers are facing layers comprising scrims or perforated polymeric films. (Paragraph 0033-0035, 0041). Kitchen shows the top layer and middle layer are less than the thickness of the first and second lofted layers. (Fig. 3; Paragraph 0035, Paragraph 0071-0081) Kitchen teaches this facing layers are used to improve the acoustic performance of the composite. (Paragraph 0014, 0046). 

    PNG
    media_image1.png
    1434
    885
    media_image1.png
    Greyscale

Kitchen does not specifically teach an additional layer and the additional layer is placed such that it sandwiches the second low density composite material along with the middle layer.
Coates ‘626 teaches a multilayer acoustical composite (Abstract), where a pressure sensitive adhesive layer is placed on the backside of the acoustic composite. (Paragraph 0027). Coates ‘626 teaches this allows easy attachment of the acoustic composite to a panel or surface, leading to faster production (Paragraph 0027). Thus, it would have been obvious to one with ordinary skill in the art to apply the additional layer of PSA to the backside of the composite of Kitchen, sandwiching the second composite layer, in order to make it easier to apply/attach the composite in further production and use. 
Kitchen does not specifically teach the outermost top layer and middle layer have a specific air flow resistance of about 100 to 10,000 mks Rayls, the first and second lofted layers are low density acoustic composite materials have a lower specific air flow resistance the outermost top layer and middle layer, or the acoustic composite as a whole exhibits a greater sound absorption than the summation of the performance of the layers individually or the thickness and basis weight of the nonwoven lofted layers. 
Rockwell teaches a multilayer acoustic composite (Abstract; Paragraph 0003; Fig. 3a, 3f) comprising outermost top layer, first lofted layer, middle layer, and second lofted layer. (Fig. 3a, 3d). Rockwell teaches alternation of this air flow resistance leads to higher air flow resistance and leads to better sound deadening. (Paragraph 0064-0065) Rockwell teaches this leads to the composite as a whole having higher air flow resistance than just the individual sum of the layers and therefore greater sound absorption as a whole composite than the summation of the performance of the layers individually (Paragraph 0064-0067). Thus, as Rockwell teaches the air flow resistance relationship between the layers provides better sound absorption, it would have been obvious to one with ordinary skill in the art to apply the same air flow relationship to the layers of the acoustic composite of Kitchen.
Kitchen, Coates ‘626, and Rockwell do not teach the specific air flow resistance  of the outermost top layer.
Thompson teaches sound insulation for a vehicle (Abstract), where the outermost layer has an air specific resistance of no greater than 10,000 Rayls (Claim 1 of Thompson). This overlaps the claimed range of 301 to 10,000. Thompson teaches having this specific air resistance allow for tuning of the acoustic absorption. (Paragraph 0082). Thus, it would have been obvious to one with ordinary skill in the art to the set the air resistance of the outermost layer of Kitchen to the claimed rayls range to get the desired acoustical properties. 
Kitchen and Rockwell teach the claimed composite but do not specifically teach the first and second nonwoven layers are formed by a vertical lapping process. Kitchen teaches the nonwoven fibers can be made in by any process and includes an example of air laying. (Paragraph 0053) 
Coates ‘543 teaches an acoustic composite (Abstract) comprising outermost top layer, first nonwoven lofted layer, middle layer, and second nonwoven lofted layer. (Fig. 10). Coates ‘543 teaches the nonwoven loft layers can formed through the known process of cross-lapping, vertical lapping, needle-punching and air laying. (Paragraph 0045).  Ray teaches the use of vertically lapped lofted nonwovens (Paragraph 0015-0017) in an acoustic absorber material. (Abstract). Ray teaches vertically lapped lofted nonwovens have improved sound absorption over conventional high loft materials of the same fibers at the same weight and/or density. (Paragraph 0017). 
Thus, as Coates ‘543 teaches air laying and lapping are known processes for creating non-woven lofted layers for acoustic composite layers and Ray teaches vertically lapping improves sound absorption properties, it would have been obvious to one with ordinary skill in the art to use vertically lapping to make the lofted layers in the acoustic absorber of Kitchens, Rockwell and Coates ‘543.  Thus, it would have been obvious to one with ordinary skill in the art to use a vertical lapping process to form the nonwoven lofted layers of Kitchen and Rockwell.
Furthermore, Coates ‘543 teaches the density of the lofted layers can have a density of 10 to 120 kg/m3 (Paragraph 0015) and a thickness of 4 to 50 mm (Paragraph 0006), which overlaps the claimed range of 12 to 60 mm. Using the thickness value and density of Coates ‘543 calculates a basis weight of 40 to 6000 gsm. This overlaps the claimed range of 50 to 250 gsm. Coates ‘543 teaches those thicknesses, density and thus basis weight are practical in uses for acoustic purposes and ensure mechanical integrity. (Paragraph 00155, 0006).  These ranges qualify as a low density acoustic composite material.
Thus, as Coates ‘543 teaches the claimed basis weight and thickness for the lofted layers leads to practical design and mechanical integrity, it would have been obvious to one with ordinary skill in the art to make the lofted nonwoven layers in Kitchen and Rockwell to the same thickness and density as low density acoustic composite materials.
Regarding Claim 38, Ray teaches the alternating high and low specific air flow resistance leads to better acoustical insulation, as discussed above. Thus, it would have been obvious to one with ordinary skill in the art to set the additional layer air flow resistance to higher than the second low density acoustic composite material.
Regarding Claim 41, Coates ‘626 teaches the additional layer is a PSA, as discussed above. 
Regarding Claim 42, Kitchens teaches the outermost top and middle layer can be scrims. (Paragraph 0041). Kitchen teaches the outermost top and middle layer can be perforated films. (Paragraph 0035)
Allowable Subject Matter
Claims 14, 15, 20, 23, 26, and 28-36 are allowed.
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been fully considered, but are moot due to the new grounds of rejection necessitated by Applicant’s amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781